Avino Silver & Gold Mines Ltd. Suite 400 – 455 Granville Street Vancouver, BCV6C1T1 Ph: (604) 682-3701 Fax: (604) 682-3600 www.avino.com, ir@avino.com September 19, 2007 TSX - V Trading symbol: ASM U.S. OTC BB symbol: ASGMF FSE: GV6 AVINO DRILLS 1.50 metres, 1,511.8 g/t SILVER, 15.77 g/t GOLD AT SAN GONZALO The news release dated September 18, 2007 was inadvertently disseminated containing a minor error. The error pertains to the drill depth on hole SG-07-22. The news release should have read as follows: Avino Silver and Gold Mines Ltd. has added a second core drill to its program at the large Avino property located 80kms north east of Durango, Mexico. The first drill continues to explore the San Gonzalo zone. It is currently drilling Hole 31 at that zone. The second drill started at the beginning of the month and has currently completed two holes on the ET zone on the main Avino Vein. This is the zone on the main Avino Vein from which the company mined 1975-2001. A program of 11 holes are planned to explore the ET zone below the 11½ level where production ceased in Nov 2001. Avino is pleased to announce results of a further four holes at San Gonzalo (20 through 23). (Locations can be viewed on the Avino website). SG-07-20(Bearing 215 Dip 66 Length 247.40m) This hole is to the north west of the main San Gonzalo structure. It intersected several side veins, some of which contained high gold and silver values but none correlate with the San Gonzalo main vein. From To Metres Au g/t Ag g/t Cu ppm Pb ppm Zn ppm 11.40 12.60 1.20 0.125 64.5 57 106 167 12.60 13.25 0.65 0.419 648.8 534 1182 2124 13.25 14.10 0.85 0.099 18.1 84 302 2080 51.05 51.55 0.50 0.206 22.2 22 109 218 53.45 54.00 0.55 2.454 839.2 536 5927 7122 112.10 112.50 0.40 0.135 131.7 8533 756 413 146.80 147.55 0.75 0.145 32.2 1568 382 830 195.65 195.85 0.20 0.070 187.3 10700 240 1730 Holes 21, 22 and 23 intersected the main San Gonzalo ore shoot (see website). SG-07-21(Bearing 033 Dip 54 Length 295m) Drilled below the old workings 281.60m – 285.30m (3.70m) 0.98 g/t gold 40 g/t silver. Detailed intersections as follows: From To Metres Description Au g/t Ag g/t Cu ppm Pb ppm Zn ppm 135.00 136.35 1.35 Wh qtz veining w/ diss fine sulfs 0.215 20.7 840 1168 8682 280.05 280.60 0.55 Silicified Tuff rock 0.040 4.7 11 459 699 280.60 281.25 0.65 San Gonzalo vein 0.358 32.0 45 1884 5101 281.60 282.35 0.75 San Gonzalo vein 0.209 35.3 184 778 4569 282.35 283.50 1.15 San Gonzalo vein 2.172 24.9 127 444 1123 283.50 284.10 0.60 San Gonzalo vein 1.370 59.2 521 7016 1299 284.10 284.90 0.80 San Gonzalo vein 0.055 5.5 66 1043 975 284.90 285.30 0.40 San Gonzalo vein 0.233 133.1 1056 24800 29000 SG-07-22(Bearing 215 Dip 55 Length 232.5m) Drilled to extend San Gonzalo to south east 227.05m – 229.75m (2.07m) 1.95 g/t gold 198 g/t silver. Detailed intersections as follows: From To Metres Description Au g/t Ag g/t Cu ppm Pb ppm Zn ppm 227.05 228.10 1.05 San Gonzalo vein 2.052 211.2 1277 6398 4162 228.10 229.25 1.15 San Gonzalo vein 0.868 109.2 165 487 690 229.25 229.75 0.50 San Gonzalo vein 1.778 126.7 199 859 1763 SG-07-23(Bearing 215 Dip 69 Length 303.45m) Drilled below SG-07-22 to extend San Gonzalo south east. 293.80m – 298.75m (4.95m) 6.4 g/t gold 656 g/t silver. Detailed intersections as follows: From To Metres Description Au g/t Ag g/t Cu ppm Pb ppm Zn ppm 293.80 294.50 0.70 Silicified Tuff rock 0.425 254.0 114 820 1933 294.50 295.55 1.05 San Gonzalo vein 2.512 502.7 3059 11400 39800 295.55 296.10 0.55 San Gonzalo vein 1.408 63.1 131 412 3345 296.10 297.60 1.50 San Gonzalo vein 15.771 1511.8 2570 60600 42300 297.60 297.85 0.25 San Gonzalo vein 13.988 763.7 1328 30500 36900 297.85 298.75 0.90 San Gonzalo vein 0.214 56.3 144 437 732 Sample lengths of NQ drill core were diamond sawed into halves by mine staff and shipped to Inspectorate Labs in Durango, Mexico for preparation into pulps and rejects. Pulps were analyzed at Inspectorate Labs in Sparks, Nevada. Gold and silver were analyzed by fire assay using Aqua Regia Leach and AA finish. Other elements are reported from a 29 element I.C.P. package. This report was prepared by Chris J. Sampson, P. Eng., a qualified person under NI 43-101. Avino Silver & Gold Mines Ltd., founded in 1968, has established a long record of mining and exploration. The Company’s focus is the acquisition and aggressive exploration of top silver prospects throughout North America. Avino remains well funded. On Behalf of the Board “David Wolfin” David Wolfin, President The TSX Venture Exchange has not reviewed and does not accept the responsibility for the accuracy or adequacy of this release.
